UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7567



FREDERICK D. KYLE,

                                                 Plaintiff - Appellant,

          versus


E. L. PEARSON, Warden;        JAMILA   F.   BURNEY,
Associate Warden,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-360-3)


Submitted:   April 19, 2002                      Decided:   June 3, 2002


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick D. Kyle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick D. Kyle appeals the order of the magistrate judge

granting   leave    to   proceed    in       forma   pauperis   and    directing

collection    of   the   filing    fee   in    accordance   with      the   Prison

Litigation Reform Act.      We have reviewed the record and the order

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the magistrate judge. See Kyle v.

Pearson, No. CA-01-360-3 (E.D. Va. Aug. 10, 2001).                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        AFFIRMED




                                         2